Citation Nr: 0322783	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  99-21 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esquire


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from September 1969 to June 
1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  That decision granted the veteran's 
claim for service connection for post-traumatic stress 
disorder, and assigned a 30 percent evaluation for it, 
effective March 26, 1998.  The veteran disagreed with the 
assigned rating.  By rating action in July 2001, the RO 
increased the evaluation for post-traumatic stress disorder 
to 50 percent, effective March 26, 1998.

In March 2002, the Board issued a decision denying the 
veteran's claim for an initial evaluation in excess of 50 
percent for post-traumatic stress disorder.  The veteran 
appealed the March 2002 decision.  In February 2003, the 
United States Court of Appeals for Veterans Claims (Court) 
granted a joint motion for partial remand and to stay 
proceedings.  The Court's Order vacated the March 2002 Board 
decision to the extent that it denied an increased initial 
rating for post-traumatic stress disorder, and remanded that 
claim to the Board for readjudication.


REMAND

The February 2003 joint motion states that the Board erred in 
denying the veteran's increased initial rating claim without 
providing the veteran adequate due process pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  Since that determination, however, the United 
States Court of Appeals for the Federal Circuit held in Kuzma 
v. Secretary of Veterans Affairs, No. 03-7032 (Fed. Cir. Aug. 
25, 2003) that Section 3(a) of VCAA (codified at 38 U.S.C.A. 
§ 5103(a)) does not apply retroactively, and overruled Karnas 
v. Derwinski, 1 Vet. App. 308 (1991) and Holliday v. 
Principi, 14 Vet. App. 280 (2001) to the extent they conflict 
with the 


Supreme Court's and the Federal Circuit Court's binding 
authority.  However, the VA is not precluded from providing 
notice to the appellant and his representative of the 
information and evidence necessary to substantiate the 
current claim for increased VA benefits and which specific 
evidence, if any, the claimant is expected to obtain and 
submit, and which specific evidence will be retrieved by VA.

A review of the record reveals that the veteran receives 
continuing VA outpatient treatment for his post-traumatic 
stress disorder.  The veteran's VA treatment records 
subsequent to May 2000 have not been obtained.  Such records 
should be obtained in order to determine the severity of the 
veteran's post-traumatic stress disorder.  The Board further 
notes that it has been more than two years since the veteran 
has been afforded a VA psychiatric examination.  A current VA 
psychiatric examination is necessary to determine the current 
severity of the veterans post-traumatic stress disorder.  

Accordingly, this case is REMANDED for the following:

1.  The RO should send the veteran a 
letter which informs him of what 
information and medical or lay evidence, 
not previously submitted, that is 
necessary to substantiate his claim, and 
which notifies the veteran of which 
evidence, if any, the claimant is 
expected to obtain and submit, and which 
evidence will be retrieved by VA.

2.  The RO should contact the Kansas 
City, Missouri VA Medical Center and 
request copies of all of the veteran's 
treatment records, both inpatient and 
outpatient, dated from May 2000.

3.  When the above VA medical records 
have been obtained, the veteran should be 
scheduled for a VA psychiatric 
examination to determine the current 
nature and severity of the service-
connected post-traumatic stress disorder.  
All indicated tests and studies should be 
performed.  The claims folder must be 
made available to the examiner for review 
prior to the examination.  Manifestations 
of all nonservice-connected psychiatric 
disability should be distinguished from 
the service-connected post-traumatic 
stress disorder, to the extent possible.  
If such manifestations cannot be 
distinguished, the examiner should so 
state and explain why.

4.  When the foregoing actions are 
completed, the RO should readjudicate the 
veteran's claim for entitlement to an 
increased initial rating for post-
traumatic stress disorder.  The RO must 
take into consideration the applicability 
of staged ratings.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The 
RO should also consider whether that 
claim should be referred to the Director 
of the VA Compensation and Pension 
Service for extra-schedular consideration 
under 38 C.F.R. § 3.321(b)(1) (2002).

5.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, the veteran and his 
representative, if any, should be 
provided a supplemental statement of the 
case on all issues in appellate status 
and be afforded the appropriate 
opportunity to respond.   



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




